                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

 RHEA BRITT AND PHILLIP BRITT,         )
                                       )
            Plaintiffs,                )
                                       )
      v.                               )             CASE NO. 5:19-CV-00358-MTT
                                       )
 LEEKOFF, RUBIN, GLEASON &             )
 RUSSO, P.C., et al.,                  )
                                       )
           Defendants.                 )
_______________________________________

                                        ORDER

      On November 8, 2019, Defendants moved to dismiss Plaintiffs’ complaint for

failure to state a claim upon which relief can be granted under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Doc. 6. On November 29, 2019, Plaintiffs filed an

amended complaint pursuant to Rule 15(a)(1)(B). Docs. 7; 8. Rule 15(a)(1)(B)

provides that “a party may amend its pleading once as a matter of course within . . . 21

day of service of a motion under Rule 12(b).”

      Plaintiffs’ amended complaint supersedes their original complaint. Malowney v.

Fed. Collection Deposit Grp., 193 F.3d 1342, 1345 n.1 (11th Cir. 1999) (stating that

“[a]n amended complaint supersedes an original complaint”); Fritz v. Standard Sec. Life

Ins. Co. of New York, 676 F.2d 1356, 1358 (11th Cir. 1982) (same). Defendants’

motion to dismiss the original complaint is, therefore, rendered moot by the amended

complaint. Beasley v. City of Atlanta, 2012 WL13012619, at *1 (N.D. Ga. 2012)

(citations omitted) (finding that “the amended complaint renders moot the motion to

dismiss because the motion seeks to dismiss a pleading that has been superseded”);
Gulf Coast Recycling, Inc. v. Johnson Controls, Inc., 2008 WL 434880, at *1 (M.D. Fla.

2008) (holding that filing an amended complaint renders an earlier filed motion to

dismiss moot).

      The motion to dismiss (Doc. 6) is, therefore, DENIED AS MOOT. Should

Defendants think it appropriate, they may file a motion to dismiss the amended

complaint.

      SO ORDERED, this 5th day of December, 2019.



                                         S/ Marc T. Treadwell
                                         MARC T. TREADWELL, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           -2-
